Citation Nr: 0728710	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-20 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to November 10, 2003, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In this decision, the RO 
granted service connection for PTSD and assigned an 
evaluation of 30 percent, effective November 10, 2003.  

In May 2006, the Board denied the veteran's claim.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court), and, in October 2006, 
the Secretary of Veterans Appeals (Secretary) filed an 
unopposed Motion for Remand on the basis of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) in August 
2006.  This motion was granted in an October 2006 Court 
order, and, following a Board remand for VCAA compliance in 
November 2006, the case is again before the Board.


FINDINGS OF FACT

1.  The earliest competent medical evidence indicating a 
diagnosis of PTSD dates from October 2003.

2.  On November 10, 2003, VA received the veteran's initial 
claim of service connection for PTSD, and, in a November 2003 
rating decision, the RO granted service connection for PTSD, 
effective from November 10, 2003, the date of receipt of the 
original claim.


CONCLUSION OF LAW

The criteria for an effective date prior to November 10, 2003 
for the award of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA provisions have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, there is no indication from the claims file of 
additional relevant medical or mental health treatment for 
which the RO has not obtained, or made sufficient efforts to 
obtain, corresponding records.  As this appeal concerns 
neither the etiology nor the severity of the veteran's PTSD, 
a VA examination addressing that disorder is not 
"necessary" in this case.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a November 2006 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption).

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decision.  However, the letter was issued 
pursuant to a prior Board remand, and the appeal was 
readjudicated in a subsequent May 2007 Supplemental Statement 
of the Case Accordingly, there remain no procedural concerns 
in view of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  This notification 
was provided in the aforementioned November 2006 letter.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of one year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157.  

Under the limited circumstances cited in 38 C.F.R. 
§ 3.157(a), and as to reports prepared by VA or the uniformed 
services, the date of receipt of such a claim is deemed to be 
the date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital.  For 
reports prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  38 C.F.R. § 
3.157(b)(1).  For all other reports, including reports from 
private physicians, laymen, and state and other institutions, 
the date of receipt of the reports is accepted as the date of 
receipt of an informal claim.  38 C.F.R. § 3.157(b)(2).

In this case, the Board has reviewed the veteran's claims 
file, with particular attention to all lay submissions from 
him dated prior to November 10, 2003.  Notably, the veteran 
filed several statements in 2002, but these statements 
concerned only his service-connected diabetes mellitus, 
physical symptoms claimed as secondary to diabetes mellitus, 
and becoming "extremely nervous," as indicated in a March 
2002 statement.  At no time prior to November 2003, however, 
did he claim service connection for, or otherwise reference, 
PTSD.  

On November 10, 2003, VA received the veteran's initial claim 
of service connection for PTSD.  Attached to his claim was a 
statement from a private psychiatrist, dated October 21, 
2003, confirming PTSD and indicating that the veteran had 
reported chronic PTSD symptoms since Vietnam.

In the appealed November 2003 rating decision, the RO granted 
service connection for PTSD on the basis of the diagnosis of 
PTSD and the veteran's receipt of the Purple Heart Medal, 
signifying participation in combat with the enemy during 
service.  See 38 C.F.R. § 3.304(f).  A 30 percent evaluation 
was assigned as of November 10, 2003, the date of receipt of 
the veteran's claim

In response to this decision, in February 2004, the veteran 
asserted that an earlier effective date was warranted.  He 
cited to the addition of a diagnostic code for PTSD pursuant 
to a liberalizing issuance, or administrative issue, on April 
11, 1980.  He further noted that, on March 7, 1997, VA made 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM-
IV) a subjective standard which liberalized the criteria to 
establish service connection for PTSD.  The veteran indicated 
that an effective date prior to the date of claim was 
warranted because the facts of record showed that his PTSD 
started after his return from Vietnam, and he met the 
criteria of 38 U.S.C.A. § 5110(g) (regarding effective dates 
for grants pursuant to an Act or administrative issue).  He 
further cited to several Court cases, including McCay v. 
Brown, 9 Vet. App. 183 (1996) and Thomas v. Principi, 17 Vet. 
App. 522 (2001), in support of his contentions.

The veteran contends, in essence, that he is entitled to an 
earlier effective date via application of 38 C.F.R. § 3.114, 
which concerns changes in the law or a VA issue.  The Board 
notes that an effective date prior to the date of claim 
cannot be assigned under 38 C.F.R. § 3.114(a) unless the 
veteran met all eligibility criteria for the liberalized 
benefit on April 11, 1980, the effective date of the 
regulatory amendment adding the diagnostic code for PTSD, and 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
See VAOPGCPREC 26-97 (1997); 62 Fed. Reg. 63,604 (1997).  

The Board acknowledges that the General Counsel of VA has 
held that the addition of PTSD as a diagnostic entity in the 
schedule for rating mental disorders was a "liberalizing VA 
issue" for purposes of 38 C.F.R. § 3.114(a).  The veteran, 
however, did not meet all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law or VA issue and that such eligibility existed 
continuously since that time.  In this regard, the veteran's 
service medical records from December 1965 through January 
1986 fail to show a diagnosis of PTSD or any other 
psychiatric disorder.  The first diagnosis of PTSD of record, 
as noted above, is dated in October 2003.  Although the 
veteran contends that he has had symptoms since service, the 
record simply does not show that he was diagnosed with PTSD 
in April 1980 and that the disorder has existed continuously 
since that time.  As such, 38 C.F.R. § 3.114(a), by its 
terms, is not applicable to the veteran's case.

In reaching this determination, the Board observes that the 
veteran's reliance on McCay v. Brown is misplaced.  The Board 
reiterates that, regardless of whether VA's April 1980 
promulgation of Diagnostic Code 9411 constitutes a 
liberalizing law or VA issue, the veteran's claim must be 
denied because the evidence shows that he was not clearly 
diagnosed as having PTSD until October 2003 and has not been 
shown to have suffered from the disorder since April 1980.

The veteran has also relied upon Thomas v. Principi, in which 
the Court noted that the law does not state that the evidence 
must show that a diagnosis existed at the time of the 
liberalizing VA issue.  The Board observes, however, that his 
service medical records from December 1965 through January 
1986 contain no evidence of any psychiatric disability that 
would satisfy the eligibility criteria for PTSD.  

The Board observes that the criteria for evaluating claims of 
service connection for PTSD were amended in June 1999, with 
the effective date made retroactive to March 7, 1997.  64 
Fed. Reg. 32,808 (Jun. 18, 1999).  The most notable change is 
that a "clear" diagnosis is no longer required.  As noted 
above, however, the record does not contain a diagnosis of 
PTSD, clear or otherwise, prior to October 2003.  As such, 
the veteran did not meet all eligibility criteria for this 
liberalized benefit on the effective date of its issue or 
continuously since that time.

In addition, the Board finds that the veteran did not file a 
claim of entitlement to service connection for PTSD until 
November 10, 2003.  Indeed, the veteran has not specifically 
asserted that he filed an earlier claim.  As such, this must 
be the effective date for the award of service connection.  
Application of the governing laws permits no earlier 
effective date, as there is no document prior to November 10, 
2003, that can be considered either a formal or informal 
claim for service connection for PTSD.  See 38 C.F.R. 
§§ 3.151, 3.155.

The Board acknowledges the veteran's contention that his PTSD 
symptoms started in Vietnam but observes that that a specific 
claim must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  As noted above, the veteran did 
not file a claim with VA until November 10, 2003.

In light of the foregoing, because 38 C.F.R. § 3.114 is 
inapplicable to the veteran's case and because he filed no 
formal or informal claim for service connection for PTSD 
prior to November 10, 2003, he has already been assigned the 
earliest possible effective date for the award of service 
connection for PTSD.  

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an effective date prior to 
November 10, 2003 for the grant of service connection for 
PTSD, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date prior to November 10, 2003, 
for the award of service connection for post-traumatic stress 
disorder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


